Citation Nr: 1632089	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  12-04 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an effective date prior to January 24, 2007, for the grant of service connection for posttraumatic stress disorder (PTSD) with secondary depressive disorder, post-traumatic arthritis of the left ankle, tinnitus, coronary artery disease, left ear hearing loss, hypertension, and a residual scar from a shrapnel wound to the left thigh (for accrued purposes only).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) (for accrued purposes only).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to August 1970 in the United States Marine Corps.  He was a recipient of the Combat Action Ribbon and two Purple Heart Medals, along with other commendations.  He died in July 2008, and the appellant has filed a claim as his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from December 2008 and August 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In March 2016, the appellant testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's case must take into account the existence of these electronic records.

FINDINGS OF FACT

1.  In August 1970, the Veteran was discharged by reason of the sentence of a general court martial.  In January 1976, he received a clemency discharge, and the character of his discharge was upgraded to "under honorable conditions" by a discharge review board pursuant to 10 U.S.C.A. § 1553.  

2.  In December 2006, the RO denied the Veteran's application to reopen claims for service connection based on the character of his discharge.  The Veteran did not appeal that decision and did not submit new and material evidence within the one-year appeal period.

4.  On January 24, 2007, the Veteran filed an application with the Board of Correction of Naval Records to modify the character of his discharge.
5.  In February 2008, the Board of Correction of Naval Records concluded that the Veteran's discharge should be upgraded to "general" under the provisions of 10 U.S.C.A. § 1552, thereby making him eligible to receive VA benefits.

6.  Resolving all reasonable doubt in the appellant's favor, the Veteran's service-connected disabilities alone prevented him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 24, 2007, for the grant of service connection for PTSD with secondary depressive disorder, post-traumatic arthritis of the left ankle, tinnitus, coronary artery disease, left ear hearing loss, hypertension, and a residual scar from a shrapnel wound to the left thigh, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

2.  The criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

Given the favorable disposition granting the appellant's claim for TDIU, the Board finds that all notification and development action needed to fairly adjudicate this issue have been accomplished.

With respect to the effective date issue, an August 2008 letter notified the appellant of the evidence necessary to substantiate a claim for accrued benefits.  The notice also informed the appellant of her and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, the notice was provided prior to the initial adjudication of her claims.  

The August 2008 letter did not notify the appellant how effective dates are determined.  However, with the grant of the claims for service connection, the benefits sought on appeal were not only substantiated, they were proven.  The matters adjudicated below arise from a notice of disagreement with the effective dates assigned, by way of a notice of disagreement (NOD) with the August 2009 rating decision.  The receipt of a NOD did not give rise to further VCAA notice requirements.  Thus no further VCAA notice was required with respect to the claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises upon receipt of a notice of disagreement).

Regarding the duty to assist, in the specific context of accrued benefits, such claims are decided based on the evidence of record when the Veteran died.  38 C.F.R. § 3.1000(d)(4).  Thus, this matter involves an inquiry based upon the evidence of record prior to the Veteran's death and not based upon the development of new evidence.  The appellant has not identified any evidence not already associated with the file that should have been in VA's constructive possession.

The appellant also testified at a hearing before the undersigned Veterans Law Judge in March 2016.  The Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claims, and the appellant, through her testimony and questioning by her representative, demonstrated her actual knowledge of the elements necessary to substantiate the claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the matters decided below.


Law and Analysis

Accrued benefits are defined as periodic monetary benefits authorized under law administered by VA, to which a payee (such as a surviving spouse) was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at the date of death, and due and unpaid. 38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2013); 38 C.F.R. 3.1000(a) (2015); Ralston v. West, 13 Vet. App. 108, 113 (1999). 

Applications for accrued benefits must be filed within one year after the date of death. 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  A claim for death pension, compensation, or dependency and indemnity compensation (DIC) by a surviving spouse is deemed to include a claim for any accrued benefits. 38 C.F.R. § 3.152(b).  In this case, the Veteran died in July 2008, and the appellant filed an Application for DIC and Accrued Benefits (VA Form 21-534) that month.  Thus, the claim for accrued benefits was timely. 

As noted, accrued benefits may only be awarded on the basis of the evidence in the file at the veteran's date of death. 38 C.F.R. § 3.1000(a).  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death. 38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).

The term "finally adjudicated claim" means an application, formal or informal, which has been allowed or disallowed by the RO, with the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier. 38 C.F.R. § 3.160(d); see also 38 C.F.R. §§ 20.1103, 20.1104. 

A "claim for VA benefits pending on the date of death" means a claim filed with VA that had not been "finally adjudicated" by VA on or before the date of death. 38 C.F.R. § 3.1000(d)(5). See also Taylor v. Nicholson, 21 Vet. App. 126, 129   (2007) (where a veteran dies before the expiration of one year following a rating decision, and an accrued benefits claimant files a claim within that same year, there is a claim pending at the time of the veteran's death); cf. Teten v. West, 13 Vet. App. 560, 562   (2000) (finding that a deceased veteran's claim was pending when he died after a Board decision but before the expiration of the 120-day Notice of Appeal filing period).  Such a claim includes a deceased beneficiary's claim to reopen a finally disallowed claim based upon new and material evidence or a deceased beneficiary's claim of clear and unmistakable error in a prior rating or decision.  Any new and material evidence must have been in VA's possession on or before the date of the beneficiary's death. 38 C.F.R. § 3.1000(d)(5). 

Although a veteran's claim terminates with his or her death, a qualified survivor may carry on, to a limited extent, the deceased veteran's claim by submitting a timely claim for accrued benefits. See 38 U.S.C.A. § 5121; Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Thus, while the claim for accrued benefits filed by a spouse is separate from the claim filed by a veteran prior to his death, the accrued benefits claim is derivative of the veteran's claim and his spouse takes the veteran's claim as it stood on the date of his death. Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996). 

In short, for an appellant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the Veteran had a claim pending at the time of death, (iii) the Veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the veteran's death. 38 U.S.C.A. §§ 5121, 5101(a); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).


I.  Earlier Effective Date Claim

The appellant has contended that an effective date prior to January 24, 2007, is warranted for the grant of service connection for PTSD, a left ankle disability, tinnitus, coronary artery disease, left ear hearing loss, hypertension, and a scar of the left thigh.  The effective date of January 24, 2007, is based on when the Veteran filed an application for an upgrade in his discharge with the Board of Correction of Naval Records.  The appellant has argued that the effective date should be from the Veteran's discharge from service, or alternatively, the date he filed his original claims for service connection in 2005.  

A review of the record reflects that the Veteran was discharged from service by reason of the sentence of a general court martial.  He received a bad conduct discharge in August 1970.  Discharge by reason of the sentence of a general court martial is generally a bar to VA benefits, except where there has been a finding of insanity or a decision of the board of correction of records established under 10 U.S.C.A. § 1552.  See 38 C.F.R. § 3.12(c) (2015).  

In January 1976, the Veteran received a clemency discharge pursuant to Presidential Proclamation No. 4313.  As a result, the character of his discharge was upgraded to "under honorable conditions."  VA continued to deny his claim for education benefits based on the fact that he was discharged by reason of the sentence of a general court martial.  The Veteran appealed the decision to the Board.  In August 1978, the Board denied the claim, noting that an honorable discharge or discharge under honorable conditions issued through a discharge review board established under 10 U.S.C.A. § 1553 and pursuant to Presidential Proclamation 4313, is not recognized by VA as setting aside a statutory bar to benefits.  See, e.g., 38 C.F.R. §3.12(h) (2015) (previously codified at 38 C.F.R. § 3.12(f)(1978).  

In 1982, the Veteran applied for education and loan guaranty benefits, but was denied based on the character of his discharge.  

In March 2005, the Veteran filed claims for service connection for PTSD, bilateral hearing loss, tinnitus, hypertension, a left ankle disorder, a low back disorder, and residuals of a shrapnel wound to the left thigh, which were denied in an April 2005 rating decision.  The Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.  Therefore, the April 2005 rating decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).

In 2006, the Veteran filed additional claims for VA benefits.  In July 2006 and December 2006, the RO continued to deny his claims.  The RO notified the Veteran that an upgrade to under honorable conditions under the special clemency program did not entitle him to VA benefits.  He was notified that he had the right to apply to the armed services for a review of character of discharge and was provided the application form.  He did not appeal the July 2006 and December 2006 rating decisions or submit new and material evidence within the one year appeal period.  Therefore, these decisions are final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).

In February 2008, the Board of Correction of Naval Records affirmed the Veteran's general discharge pursuant to 10 U.S.C.A. §1552, noting that the Veteran's offenses (absent without leave) had all occurred after he returned from Vietnam and that he believed that he had PTSD at the time.  In March 2008, the Veteran filed a petition to reopen his claims for service connection and notified VA that he intended to file a claim for TDIU.  The Veteran died in July 2008, prior to VA's adjudication of his claims.

The appellant filed a claim for dependency and indemnity compensation (DIC) and accrued benefits in July 2008.  

In a December 2009 rating decision, the RO, in relevant part, granted service connection for PTSD, a left ankle disorder, left ear hearing loss, tinnitus, coronary artery disease, hypertension, and a scar of the left thigh.  The RO granted benefits effective from January 16, 2008, and explained that the effective date was based on when the Veteran filed an application with the Board of Correction of Naval Records and that this was the earliest date referenced in the decision.  The exact date of the application was unknown at that time.

The appellant later submitted evidence that the Veteran had filed his application with the Board of Correction of Naval Records on January 24, 2007.  In December 2008, the RO issued a rating decision granting an earlier effective date of January 24, 2007, for the above-mentioned claims.  The appellant filed a notice of disagreement with that decision.

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a).

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  This provision is not applicable to this case, as the Veteran's claims for service connection were not received within one year of his separation from service.

Under 38 U.S.C.A. § 5110(i), whenever any disallowed claim is reopened and thereafter allowed on the basis of new and material evidence resulting from the correction of the military records of the proper service department (under section 1552 of title 10), or the change, correction, or modification of a discharge or dismissal (under section 1553 of title 10), or from other corrective action by competent authority, the effective date of commencement of the benefits so awarded shall be the date on which an application was filed for correction of the military record or for the change, modification, or correction of a discharge or dismissal, as the case may be, or the date such disallowed claim was filed, whichever date is the later, but in no event shall such award of benefits be retroactive for more than one year from the date of reopening of such disallowed claim.  See also 38 C.F.R. § 3.400(g).

As noted above, the Veteran filed his original claim in March 2005, which was denied in April 2005.  He filed additional claims in 2006, which were denied in July 2006 and December 2006.  He filed an application with the Board of Correction of Naval Records on January 24, 2007.  Here, the effective date is assigned based on the date the disallowed claim was filed or the date the application for modification of discharge was filed, whichever is later.  In the present case, the date the application was filed on January 24, 2007, is later than the date of the disallowed claims.  

The Board has also considered whether the provisions of 38 C.F.R. § 3.156(c) are applicable in the present case and whether they would allow for reconsideration of the Veteran's original claim for service connection and a possible legal basis for an earlier effective date for the grant of service connection.  The Board notes that the provisions of 38 C.F.R. § 3.156(c) were amended, effective on October 6, 2006.  See 71 Fed. Reg. 52,455 -52,457 (Sept. 6, 2006) (codified at 38 C.F.R. § 3.156(c)).  These revisions became effective prior to the Veteran's February 2008 application to reopen that led to the grant of service connection.  Therefore, the revisions apply to the current appeal.  

The Board notes that the amended version of 38 C.F.R. § 3.156(c) only applies to service department records that existed and had not been associated with the claims file when VA first decided the claim.  It does not apply to records that VA could not have obtained when it decided the claim.  Here, the February 2008 decision by the Board of Correction of Naval Records was not in existence when VA denied the Veteran's claims in 2005 and 2006.  Therefore, 38 C.F.R. § 3.156(c) does not provide a basis for an effective date prior to January 24, 2007.

During the Board hearing, the appellant noted that the Veteran had attempted to obtain VA benefits for many years and did not know he could apply to the Board of Correction of Naval Records for modification of his discharge.  Although the Board is sympathetic, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant the benefits sought on appeal.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).

Based on the foregoing, the Board concludes that January 24, 2007, is the proper effective date for the award of service connection for the issues on appeal.  38 U.S.C.A. § 5107(b).  As such, the appellant's claim is denied.

II.  TDIU

The appellant has contended that the Veteran's service-connected disabilities rendered him unable to work.  For the reasons explained below, resolving all reasonable doubt in her favor, the Board finds that entitlement to TDIU is warranted.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2). 

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Entitlement to a total rating must be based solely on the impact of a veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. § § 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

Thus, the Board must evaluate whether there are circumstances in a veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU rating.  38 C.F.R. § § 3.341(a), 4.16(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b). 

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the claimant's favor.  38 C.F.R. § 4.3.

In this case, service connection has been granted for the following disabilities:  PTSD with secondary depressive disorder, rated at 70 percent; left ankle arthritis, rated at 40 percent; tinnitus, rated at 10 percent; coronary artery disease, rated at 10 percent; diabetes mellitus, rated at 10 percent; peripheral neuropathy of the right lower extremity, rated at 10 percent; and peripheral neuropathy of the left lower extremity, rated at 10 percent.  A noncompensable rating has also been assigned for service-connected left ear hearing loss, hypertension, and a scar of the left thigh.  The combined service-connected disability rating has been 90 percent since January 24, 2007.  38 C.F.R. §§ 4.16(a), 4.25.  Therefore, the schedular percentage criteria for TDIU are met.  38 C.F.R. § 4.16(a).

Consequently, the only remaining question is whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Id

The appellant testified that the Veteran had difficulty controlling his anger, which impacted him in the workplace.  See Board Hrg. Tr. at 10-11.  She said that, after his third heart attack, he retired early from teaching and applied for disability benefits with the Social Security Administration (SSA).  See Board Hrg. Tr. at 11.  She stated that the SSA awarded benefits was based on his left ankle disability.  See Board Hrg. Tr. at 34.  She further indicated that the Veteran retired from teaching in 2000 and did some substitute teaching afterwards, but noted that he did not earn more than $3,000 annually by substituting.  See Board Hrg. Tr. at 37.  

A March 2005 Comprehensive Psychodiagnostic Evaluation by Dr. W.S. (initials used to protect privacy) indicates that the Veteran had reported retiring from teaching three to four years earlier and that he could no longer perform teaching because of his injuries.  He stated that he did some tutoring and painted houses for three to four hours per day, but indicated that he had days when he could not paint because of worsening left ankle pain.  He stated that, at those times, he was especially vulnerable to feeling depressed.  

In November 2007, private medical records indicate that the Veteran was admitted with chest pain and was found to have acute coronary syndrome.  He was referred for a heart catheterization and underwent stenting.  

A March 2008 VA treatment record notes that depression was involved in the Veteran's loss of his job as a reading specialist in 2000.  The psychologist indicated that "[d]ue to the [V]eteran's PTSD he has clearly been unable to establish and maintain effective working relationships in the long-term."  A global assessment of functioning (GAF) score of 45 was assigned, which corresponds to serious impairment in social and occupational functioning (e.g. unable to keep a job, cannot work).  

The report of a May 2008 VA examination conducted by the same VA psychologist correlates to the findings above.  The examiner indicated that depression seemed to be involved in the termination of his job in 2000.  Since 2000, the Veteran reported that he worked as a substitute teacher and painted houses; however, he had to cut back on painting because of his ankle injury.  The examiner opined that "due to the [V]eteran's PTSD he has clearly been unable to establish and maintain effective working relationships long-term."  A GAF score of 45 was assigned.  

The file also contains information pertaining to the Veteran's income.  It is unclear whether this evidence was received prior to or after his death.  In any event, the Veteran earned less than $3000 in both 2007 and 2008. 

In addition, lay statements submitted by the Veteran's family and friends in July 2008 indicate that he had difficulty controlling his anger and that this led to numerous conflicts with authority, job loss, family arguments, and ultimately his death.

In this case, the evidence indicates that the Veteran had difficulty holding a job because of his PTSD symptoms.  He had difficulty controlling his anger at work and with his family.  He retired early, reportedly due to his PTSD and left ankle.  Thereafter, he had some marginal employment, but his earnings do not reflect that he was gainfully employed.  A VA psychologist also opined that the Veteran was "unable" to maintain effective working relationships.  The Veteran's training and experience was in teaching, which requires an ability to work with others.  In addition, he had a heart attack in November 2007.  

Based on the evidence above and resolving all reasonable doubt in the appellant's favor, the Board finds that the Veteran's service-connected PTSD, left ankle, and coronary artery disease rendered him unable to secure or follow a substantially gainful occupation.  

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that entitlement to TDIU is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an effective date prior to January 24, 2007, for the grant of service connection for PTSD with secondary depressive disorder, post-traumatic arthritis of the left ankle, tinnitus, coronary artery disease, left ear hearing loss, hypertension, and a residual scar from a shrapnel wound to the left thigh, is denied (for accrued purposes only).  

Entitlement to TDIU is granted (for accrued purposes only), subject to the law and regulations governing the award of monetary benefits.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


